Case 9:19-cr-80170-RKA Document 39 Entered on FLSD Docket 01/13/2020 Page 1 of 12




                       UNITED STATES DISTRICT COURT FOR THE
                           SOUTHERN DISTRICT OF FLORIDA

                          CASE NO. 19-80170-CR-ALTMAN/BRANNON

   UNITED STATES OF AMERICA

   v.

   JOHN AGBI,

               Defendant.
   ___________________________________/

                             SENTENCING MEMORANDUM
                         ON BEHALF OF DEFENDANT JOHN AGBI

         Defendant John Agbi, by and through undersigned counsel, respectfully submits this

  Sentencing Memorandum in advance of Dr. Agbi’s sentencing.

         I.     PRELIMINARY STATEMENT

         On November 4, 2019, Dr. Agbi pled guilty to a one-count Information, which charged

  him with conspiracy to commit health care fraud, in violation of 18 U.S.C. § 1349. The

  Presentence Report (“PSR”) concludes that the applicable Sentencing Guideline range in this case

  is 78 to 97 months imprisonment, based on a total offense level of 28. The PSR calculated Dr.

  Agbi’s offense level pursuant to U.S.S.G. § 2B1.1.

         Pursuant to 18 U.S.C. § 3553(a), and based on discussions with the government and

  government agents, as well as statements made on and off the record, Dr. Agbi intends on asking

  the Court for a non-custodial sentence of probation. Dr. Agbi promptly admitted wrongdoing,

  provided substantial assistance to the government, and saved significant judicial resources by

  pleading guilty. Dr. Agbi has no criminal history, has three minor daughters who live with him

  and he supports, and serves as a valuable leader in his community. Dr. Agbi respectfully submits




                                                 1
Case 9:19-cr-80170-RKA Document 39 Entered on FLSD Docket 01/13/2020 Page 2 of 12




  that an evaluation of the § 3553(a) factors, coupled with his substantial cooperation, support a

  sentence of probation.

         II.     A BELOW-GUIDELINES SENTENCE IS WARRANTED IN LIGHT OF
                 THE 3553(a) FACTORS

         As the Court is aware, sentencing involves two steps: “(1) the district court must first

  correctly calculate the advisory guidelines range, and (2) the district court must then consider the

  § 3553(a) factors in arriving at a reasonable sentence.” United States v. Hoffman, 710 F.3d 1228,

  1233 (11th Cir. 2013). Once the Court has properly calculated the advisory guidelines range—in

  this case, 78 to 97 months based on a total offense level of 281—the Court must “impose a sentence

  sufficient, but not greater than necessary, to comply with the purposes” set forth in 18 U.S.C. §

  3553(a).

         Pursuant to United States v. Booker, 543 U.S. 220 (2005) and Gall v. United States, 552

  U.S. 38, 49 (2007), the Guidelines are no longer mandatory or “the only consideration” at

  sentencing. Rather, they are “the starting point” for the Court to consider, along with all of the

  3553(a) factors. Gall, 552 U.S. at 49. “In so doing, [the Court] may not presume that the

  Guidelines range is reasonable. [The Court] must make an individualized assessment based on the

  facts presented.” Id. at 50. See also Nelson v. United States, 555 U.S. 350, 352 (2009) (“The

  guidelines are not only not mandatory on sentencing courts; they are also not to be presumed

  reasonable.”). Accordingly, if the Court finds that based on an analysis of the § 3553(a) factors,

  that a sentence within the Guidelines range does not adequately serve the purposes of sentencing

  as set forth in the statute, it must impose a sentence that does. Dr. Agbi respectfully submits that



  1
    As referenced in his contemporaneously filed objection to the PSR, Dr. Agbi calculates the
  appropriate total offense level to be 26, not 28, arguing that the sophisticated means enhancement
  is inapplicable.


                                                   2
Case 9:19-cr-80170-RKA Document 39 Entered on FLSD Docket 01/13/2020 Page 3 of 12




  an evaluation of the § 3553(a) factors, as well as consideration of his substantial cooperation,

  support a sentence below the recommended Guideline range.

         1.      The History and Characteristics of Dr. Agbi (18 U.S.C. § 3553(a)(1))

         The Court should consider “the history and characteristics of the defendant” in determining

  a “sentence sufficient, but not greater than necessary” to achieve the statutory goals of sentencing.

  18 U.S.C. § 3553(a). In determining a reasonable and appropriate sentence that takes into account

  the history and characteristics of the defendant, the Court has the authority to also consider any

  extraordinary family circumstances as a basis for departing from the Guidelines. United States v.

  Johnson, 964 F.2d 124, 129 (2d Cir. 1992). While family circumstances ordinarily are not relevant

  in sentencing, they may become so “where it is clearly established that the defendant is a unique

  source of financial and/or emotional support for a significant number of dependents.” United

  States v. Ayala, 75 F. Supp. 2d 126, 137 (S.D.N.Y 1999). In such cases, the rationale is not that

  the defendant’s family circumstances decrease his culpability, but that the Court should be

  “reluctant to wreak extraordinary destruction” on the dependents who rely heavily on the

  defendant. Johnson, 964 F.2d at 129.

         Dr. Agbi was born in Benin, Nigeria, and he and his twin brother Andrew are the youngest

  of nine siblings. Dr. Agbi’s father passed away when he was approximately four years old. Dr.

  Agbi grew up very poor, living on barely one meal a day, selling fruits and vegetables with his

  mother and siblings to support the family. As a child, Dr. Agbi almost lost his leg following an

  injury where he was unable to receive proper medical care. Despite the level of poverty Dr. Agbi

  was surrounded by as a child, he was resilient – he borrowed books to educate himself and learned

  to play the piano using a cardboard box.

         Dr. Agbi immigrated to the United States, specifically, New York, in 1995. He became a



                                                   3
Case 9:19-cr-80170-RKA Document 39 Entered on FLSD Docket 01/13/2020 Page 4 of 12




  naturalized citizen on April 12, 2002. In 2000, Dr. Agbi received a dual degree in biology and bio

  tech at the City University of New York. In 2005, he received a Doctor of Medicine from the

  University of Rochester. Dr. Agbi practiced medicine, primarily as a hospitalist, until the fall of

  2019. In addition to practicing as a night-shift hospitalist, Dr. Agbi performed traveling work for

  Locum Tenens, which consisted of short term contract work primarily in underserved, rural areas.

         Dr. Agbi married Sandra Agbi on September 11, 2005, and the couple have three daughters

  together: Soriah Agbi (13), Sevenah Agbi (10), and Saliece Agbi (8). In 2018, Dr. Agbi and Sandra

  divorced. Sandra was suicidal through the divorce process and was diagnosed with acute

  psychosis. Sandra was institutionalized twice and underwent mental health treatment. During

  these time periods, Dr. Agbi took care of their three children on his own. Because he needed to

  be home, Dr. Agbi ceased doing Locum Tenens work.2

         Currently, Dr. Agbi and Sandra share custody of the children, but Dr. Agbi has ultimate

  decision making power regarding their health and education, and is the sole financial provider.

  Dr. Agbi pays Sandra $3,000 a month in alimony support and approximately $635 a month in child

  support. While Sandra is educated and has worked previously, she was unemployed for some time

  and her current employment status is unknown to Dr. Agbi.

         In addition to his work as a physician, Dr. Agbi is fluent in five languages: English, French,

  Domari, Ishan, and Ozalla (African languages). He is a skilled pianist and has his black belt in

  Aikido. Dr. Agbi is also a dedicated member of his community. While in college, for example,

  Dr. Agbi volunteered to tutor the children in his neighborhood so they could pass the entrance

  examination for admission to elite public high schools in New York City. Currently, among other



  2
    Around this same time period, Dr. Agbi began doing telemedicine work to supplement his lost
  income from the traveling Locum Tenens work.


                                                   4
Case 9:19-cr-80170-RKA Document 39 Entered on FLSD Docket 01/13/2020 Page 5 of 12




  things, Dr. Agbi is very involved in his children’s school activities—sometimes spending hours

  each day working with them on homework—and volunteers on Wednesdays at a soup kitchen. Dr.

  Agbi has no previous criminal history. For a more fulsome look at who Dr. Agbi is as a person,

  several of his friends and family have written character reference letters, attached to this filing as

  Exhibit A.

         By all accounts, Dr. Agbi has led a remarkable life. Born into poverty in Nigeria, Dr. Agbi

  immigrated to the United States when he was twenty, put himself through medical school, fathered

  three children, and worked hard to earn a reputation as a devoted father and hard-working

  physician who maintained an honest living. While family circumstances ordinarily are not

  relevant in sentencing, Dr. Agbi’s family circumstances are not ordinary. For the past 15 years,

  Dr. Agbi has been his family’s primary financial provider and primary emotional support system.

  Especially in recent years during the divorce and during Sandra’s struggles with mental health, Dr.

  Agbi has been a constant and steadfast support system for his daughters. Any custodial sentence

  for Dr. Agbi that removes him from providing for his children both financially and emotionally

  would have a disastrous effect on his family.

         2.      The Nature and Circumstances of the Offense (18 U.S.C. § 3553(a)(1))

         18 U.S.C. § 3553(a)(1) directs the Court to consider the “nature and circumstances of the

  offense” in determining a reasonable sentence. Dr. Agbi has accepted full responsibility for his

  wrongdoings and involvement in this case. In accepting and taking full responsibility for his

  actions, Dr. Agbi has cooperated substantially with the government and will continue to do so in

  any capacity. Without minimizing his wrongdoing, Dr. Agbi was not the leader or organizer of

  this scheme.

         3.      The Need for the Sentence to Reflect the Seriousness of the Offense, Promote



                                                    5
Case 9:19-cr-80170-RKA Document 39 Entered on FLSD Docket 01/13/2020 Page 6 of 12




                 Respect for the Law, and Provide Just Punishment (18 U.S.C. § 3553(a)(2)(A))

         As recognized by the court in United States v. Vigil, 476 F. Supp. 2d 1231, 1315 (D.N.M.

  2007), “when evaluating the justness of . . . punishment for purposes of reaching a reasonable

  sentence under United States v. Booker, it is important to consider all other forms of punishment

  [the defendant] has already suffered.” ([F]inding variance appropriate where defendant was

  collaterally punished by loss of his employment and reputation, media coverage, and emotional

  toll of proceeding); United States v. Samaras, 390 F. Supp. 2d. 805, 809 (E.D. Wis. 2005) (granting

  variance in part because defendant lost a good public sector job as a result of conviction).

         Although Dr. Agbi’s conduct should not be excused or minimized in any way, a sentence

  of probation in this case is sufficient to provide just punishment. Indeed, Dr. Agbi, more than

  anyone else, is acutely aware of the consequences he has already incurred and the pain he has

  caused himself and his family. As a result of his actions, Dr. Agbi was terminated from his

  employer Wellington Regional Medical Center and has to relinquish his medical licenses.

  Additionally, Dr. Agbi is responsible jointly and severally for restitution in the amount of

  $39,423,220 owed to Medicare. Finally, Dr. Agbi has lost various civil rights and suffered the

  shame and embarrassment connected with becoming a convicted felon. The personal, emotional,

  and professional toll this case has taken on Dr. Agbi cannot be understated. Punishment has been

  meted out.

         Further, respect for the law can be achieved by having successfully prosecuted Dr. Agbi,

  while remembering that he accepted responsibility for his conduct and provided assistance to law

  enforcement authorities—actions which exhibit respect for the law. After reading a news article

  related to healthcare fraud and DME telemedicine work in April 2019, Dr. Agbi contacted law

  enforcement—specifically an OIG agent who had called him in February 2019 with questions



                                                   6
Case 9:19-cr-80170-RKA Document 39 Entered on FLSD Docket 01/13/2020 Page 7 of 12




  about his telemedicine work—to inquire about concerns he had with the legality of the

  telemedicine work he was doing. Instead of essentially hiding from law enforcement and hoping

  he was never caught, Dr. Agbi affirmatively contacted law enforcement himself. From this date

  forward, Dr. Agbi has been nothing but cooperative and forthcoming with law enforcement, and

  has never wavered from his commitment to help in any way possible.

          Dr. Agbi respectfully submits that a sentence of probation, in addition to the penalties that

  have already occurred and may occur in the future as a result of his felony conviction, is adequate

  to reflect the seriousness of the offense, to promote respect for the law, and to provide just

  punishment.

          4.     The Need for the Sentence to Deter Crime and Protect the Public from Further
                 Crimes of the Defendant (18 U.S.C. § 3553(a)(2)(B-C))

          Regarding the need to deter criminal conduct, losing his job, relinquishing his medical

  license, the expense of restitution, the status as a convicted felon, and all other consequences

  suffered by Dr. Agbi as a result of this action will act as a deterrent message to physicians and

  other individuals engaged in healthcare fraud. Serving a custodial sentence will not significantly

  increase the deterrent effect.

          Regarding the need to protect the public from further crimes of the defendant, as noted

  above, Dr. Agbi has zero criminal history and has had no problem following the directions of the

  Probation Office while awaiting sentencing. Dr. Agbi has no history or indication of violence,

  substance abuse, or any other dangerous or unlawful behavior. Because Dr. Agbi has to relinquish

  his medical licenses, he will not have the ability to see patients or prescribe medications. Thus,

  imprisonment is unnecessary to protect the public from Dr. Agbi and will not serve to advance this

  goal.




                                                   7
Case 9:19-cr-80170-RKA Document 39 Entered on FLSD Docket 01/13/2020 Page 8 of 12




         5.      The Need to Avoid Unwarranted Sentence Disparities Among Defendants with
                 Similar Records Who Have Been Found Guilty of Similar Conduct (18 U.S.C.
                 § 3553(a)(6))

         18 U.S.C. § 3553(a)(6) directs the Court to consider the “need to avoid unwarranted

  sentence disparities among defendants with similar records who have been found guilty of similar

  conduct” in determining a reasonable sentence. In avoiding unwarranted sentence disparities,

  courts should consider similar cases nationwide, not cases limited solely to that court’s district or

  co-defendant in a case. See e.g., United States v. Peppel, 707 F.3d 627, 638 (6th Cir. 2013) (stating

  “[w]e have previously held that [18 U.S.C. § 3553(a)(6)] refers to national sentencing disparities

  rather than sentencing disparities among codefendants,” and holding that “the district court abused

  its discretion in imposing a sentence that does not avoid national sentencing disparities.”).

         Dr. Agbi’s prosecution is part of a nationwide federal healthcare fraud takedown related to

  telemedicine. In April 2019, 24 individuals were indicted on healthcare fraud charges related to

  telemedicine.3 A few months later in September 2019, almost 50 individuals were indicted on

  healthcare fraud charges, many of which related to telemedicine.4 The underlying allegations

  against the physicians involved in these cases are essentially the same across the board: the

  physicians signed up to be providers for telemedicine services, were connected with various

  platforms, received logins and passwords, reviewed pre-populated charts from their computers,




  3
    See Federal Indictments & Law Enforcement Actions in One of the Largest Health Care Fraud
  Schemes Involving Telemedicine and Durable Medical Equipment Marketing Executives Results
  in Charges Against 24 Individuals Responsible for Over $1.2 Billion in Losses,
  <https://www.justice.gov/opa/pr/federal-indictments-and-law-enforcement-actions-one-largest-
  health-care-fraud-schemes>.
  4
    See Federal Health Care Fraud Takedown in Northeastern U.S. Results in Charges Against 48
  Individuals, Department of Justice, <https://www.justice.gov/opa/pr/federal-health-care-fraud-
  takedown-northeastern-us-results-charges-against-48-individuals>.


                                                   8
Case 9:19-cr-80170-RKA Document 39 Entered on FLSD Docket 01/13/2020 Page 9 of 12




  and clicked approve without meeting or significantly interacting with these patients in order to

  determine medical necessity.

         Numerous physicians and other healthcare related professionals have been charged for the

  same or similar conduct as Dr. Agbi related to telemedicine, and have pled guilty to less severe

  charges. In the Southern District of Georgia alone, at least eleven individuals have been charged

  and pled guilty to a violation of 18 U.S.C. § 371 for conspiracy to violate 18 U.S.C. § 1952(a)(3).

  See United States v. Bagley, Case No. 4:19-cr-167; United States v. Efthimiou, Case No. 4:19-cr-

  156; United States v. Folden, Case No. 4:19-cr-165; United States v. Frey, Case No. 4:19-cr-157;

  United States v. Green, Case No. 4:19-cr-163; United States v. Kadam, Case No. 4:19-cr-162;

  United States v. Rivera, Case No. 4:19-cr-161; United States v. Salim, Case No. 4:19-cr-160;

  United States v. Soriano, Case No. 4:19-cr-159; and United States v. Steinkohl, et al., Case No.

  4:19-cr-158.

         In these plea agreements—which reflect the same or very similar conduct that Dr. Agbi

  was charged with—the government not only agreed to let the defendants plead guilty to § 371

  which has a maximum sentence of five years, but also agreed to recommend to the Court and U.S.

  Probation that Section 2B4.1 apply for purposes of the Guideline calculations. This effectively

  limits any enhancements to the amount of money the defendant made through the unlawful

  scheme, $150,000 in Dr. Agbi’s case, removing the enhancements that typically apply to

  healthcare fraud cases (including total loss amount, abuse of a position of trust, and sophisticated

  means). Given the similarity of these cases to Dr. Agbi’s case, counsel for Dr. Agbi asked the

  government for a similar plea agreement in this case, but that request was denied.

         If the government in this case had allowed Dr. Agbi to plead to the same violations these

  other defendants were charged with, he would be facing a drastically less severe punishment.



                                                   9
Case 9:19-cr-80170-RKA Document 39 Entered on FLSD Docket 01/13/2020 Page 10 of 12




   Instead of a total offense level of 28, Dr. Agbi would be facing a base offense level of 8, which

   would be increased only by a total of 8 based on the amount Dr. Agbi made (not the amount billed)

   through the unlawful scheme ($150,000) (See the loss amount table in §2B1.1). With a 3 point

   reduction for acceptance of responsibility, Dr. Agbi’s total offense level would be 13, with a

   guideline range of 12 to 18 months and within the range eligible for probation. With a further

   reduction for the substantial assistance Dr. Agbi has provided the government—a motion for which

   has not been filed but Dr. Agbi understand the government plans on asking for a 50% reduction—

   his guideline range would fall squarely within Zone A eligible for probation and with a guideline

   range of 0 to 6 months. But because Dr. Agbi is in a different district where he is being prosecuted

   by the Criminal Fraud Section, he is facing a term of imprisonment of 78 to 97 months.

          The entire purpose of the Sentencing Guidelines is to ensure that similarly situated

   defendants are treated the same and to prevent unwarranted sentencing disparities. If Dr. Agbi is

   sentenced at or near the guidelines range of 78 to 97 months, while defendants who engaged in the

   same conduct but are being prosecuted by another district will in all likelihood receive a sentence

   of probation, an extreme sentencing disparity and injustice to Dr. Agbi will occur. Dr. Agbi asks

   that the Court consider this sentencing disparity in determining his appropriate sentence.

          III.    CONCLUSION

          Given the § 3553(a) factors discussed above and Dr. Agbi’s substantial assistance to the

   government in this investigation, a felony conviction, loss of medical licensure, and sentence of

   probation appropriately balances the need for deterrence and punishment in this case with

   compassion and leniency for Dr. Agbi.

          Respectfully submitted this 13th day of January, 2020.

                                                          s/ J. Everett Wilson



                                                   10
Case 9:19-cr-80170-RKA Document 39 Entered on FLSD Docket 01/13/2020 Page 11 of 12




                                             J. Everett Wilson
                                             Florida Bar No. 841625
                                             everett.wilson@polsinelli.com
                                             POLSINELLI PC
                                             1111 Brickell Avenue, Suite 2800
                                             Miami, FL 33131
                                             Telephone: (305) 921-1800

                                             Brian Rafferty (Pro Hac Vice)
                                             brafferty@polsinelli.com
                                             Paige Ayres Nutini (Pro Hac Vice)
                                             pnutini@polsinelli.com
                                             POLSINELLI PC
                                             1201 West Peachtree Street NW, Suite 1100
                                             Atlanta, GA 30309
                                             Telephone: (404) 253-6000

                                             Counsel for John Agbi




                                        11
Case 9:19-cr-80170-RKA Document 39 Entered on FLSD Docket 01/13/2020 Page 12 of 12




                         UNITED STATES DISTRICT COURT FOR THE
                             SOUTHERN DISTRICT OF FLORIDA

                            CASE NO. 19-80170-CR-ALTMAN/BRANNON

    UNITED STATES OF AMERICA

    v.

    JOHN AGBI,

               Defendant.
   ___________________________________/

                                    CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on January 13, 2020, I electronically filed the foregoing

   document with the Clerk of Court using the CM/ECF system, which will send electronic

   notification upon all counsel of record.


                                                         s/ J. Everett Wilson
                                                        J. Everett Wilson

                                                        Counsel for John Agbi




                                              12
